Title: From John Quincy Adams to John Adams Smith, 11 November 1817
From: Adams, John Quincy
To: Smith, John Adams


            
               Sir,
               D of S Novr 11. 1817.
            
            I have the Honour to acknowledge the Receipt of your several letters, with their respective enclosures, from No 1 to No. 10. inclusively.Mr. Rush, who takes charge of this Despatch, having been appointed Envoy Extraordinary and Minister Plenipotentiary of the United States in England, your office of  Charge ‘d affairs will of course cease upon his presenting his letter of Credence to the Prince Regent: but I have the satisfaction to inform you it is the Presidents wish that the Legation may still have the benefit of your services, and that you could continue connected with it, as its Secretary.I have the Honour to be, / very respectfully, sir, / Your Obedt. servt.
            
               J Q. A.
            
            
         